ALLOWABILITY NOTICE

Response to Arguments
	As an initial matter, Applicant’s response filed on 2/14/2022 has been vacated and replaced by the supplemental response filed on 2/17/2022, wherein the supplemental response is instantly entered. 
	In light of Applicant’s supplemental amendment dated 2/14/2022 all previous claim objections and rejections are withdrawn.
	No claims remain for rejoinder consideration.

Allowable Subject Matter
Claims 1-8, 11, 12, and 14-17 are allowed. Claims 9, 10, and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
In combination with the remainder of limitations, none of the cited prior art, alone or in combination, discloses or teaches,”… a retaining element inserted in the groove, and wherein the retaining element is a string, braid, cord, or band made of carbon fibers.”
The closest prior art is deemed to be the prior art as presented in the non-final rejection dated 11/15/2021 and an updated search did not produce any new prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753